OPINION
By THE COURT.
The' question presented by this appeal is whether or not an unsatisfied chattel mortgage on an automobile, properly executed and recorded in South Carolina, is a valid lien on an automobile in Ohio when it is in the possession of a purchaser for value and in good faith in reliance upon an Ohio certificate of title showing the same to be free and clear but which certificate was acquired by fraud practiced by the mortgagor upon the Clerk of Courts who issued the certificate.
The judgment here was entered on March 1, 1951, at which time there was a conflict on this question in several reported opinions of Ohio Courts of Appeals. This conflict was passed upon on June 13, 1951, by our Supreme Court in the case of Kelley Kar Co. v. Finkler, 155 Oh St 541, wherein it was held that under the provisions of §6290-4 GC, an Ohio Court cannot recognize the right, title, claim or interest of any person in or to any motor vehicle sold or disposed of or mortgaged or encumbered in Ohio after the effective date of that section of the Code unless such right, title, claim or interest is evidenced by a certificate of title or manufacturer’s or importer’s certificate duly issued in accordance with the provisions of the Certificate of Title Act.
Since the trial court held the mortgage to be a valid lien contra to the decided case, the judgment will be reversed and cause remanded.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.